FILED
                              NOT FOR PUBLICATION                           JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PAVEL SHVETSOV; JULIA                             No. 11-70541
SOSNOVSKAYA,
                                                  Agency Nos. A098-829-563
               Petitioners,                                   A098-829-564

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 15, 2013**

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Pavel Shvetsov and Julia Sosnovskaya, natives and citizens of Russia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen and

review de novo claims of due process violations. Cano-Merida v. INS, 311 F.3d

960, 964 (9th Cir. 2002). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely, where the motion was filed over three years after the BIA’s

final order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to present sufficient

evidence of changed circumstances in Russia to qualify for the regulatory

exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008)

(requiring movant to produce material evidence with motion to reopen that

conditions in country of nationality had changed).

      We reject petitioners’ contention that the BIA violated their due process

rights by failing to provide a reasoned basis for its conclusions. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice for a due

process violation). Further, we decline to consider any challenge to the agency’s

adverse credibility finding because this court already decided the issue in Shvetsov

v. Holder, 324 Fed. Appx. 678 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           2                                     11-70541